J-S45016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.N., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.T., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 502 EDA 2019

            Appeal from the Decree Entered January 22, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-000061-2015

 IN THE INTEREST OF: N.C.N., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.T., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 509 EDA 2019

             Appeal from the Order Entered January 22, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000842-2018

 IN THE INTEREST OF: S.N., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.T., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 510 EDA 2019

             Appeal from the Order Entered January 22, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0000762-2015

 IN THE INTEREST OF: S.R.N., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-S45016-19


                                               :
                                               :
    APPEAL OF: J.T., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 511 EDA 2019

               Appeal from the Decree Entered January 22, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000841-2018


BEFORE:       BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED SEPTEMBER 13, 2019

        J.T. (Mother) appeals from the decrees involuntarily terminating her

parental rights to her minor daughters, S.N. (born January 2012) and N.N.

(born August 2013) (Children) pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act; Mother also appeals from the orders

changing the permanency goals for Children to adoption pursuant to the

Juvenile Act, 42 Pa.C.S.A. § 6351.1 After careful review, we affirm.

        The trial court recounted the factual and procedural history of this case

as follows:

        [Philadelphia Department of Human Services (DHS)] originally
        became involved with this family on April 19, 2014. DHS received
        a General Protective Services (“GPS”) report alleging that Children
        and their three siblings were residing in deplorable housing with
        Mother, who left them unattended; Mother begged for food from
        the neighbors; Children were cared for by one of their older
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The court also entered decrees involuntarily terminating the parental rights
of Children’s father, W.N. (Father). Father did not appeal the decrees
terminating his parental rights, and has not participated in this appeal.

                                           -2-
J-S45016-19


     siblings when Mother was not around; Mother was believed to use
     drugs; there was no information regarding Children’s father;
     Mother was having a difficult time caring for Children. This report
     was substantiated.       In November 2014, In-Home Protective
     Services (“IHPS”) w[ere] implemented for the family after Mother
     failed to appear for a truancy hearing for one of Children’s siblings.

     On March 24, 2015, DHS visited the family home. DHS observed
     a large hole in the living room due to a pipe leak in the bathroom.
     The ceiling looked as though it would fall through and the walls
     were not sturdy. There was a quilt, which was wet and moldy, on
     the floor to catch the water and the hardwood was warped. DHS
     also observed that the floor was extremely weak and could cave
     in at any moment. The home had electrical problems with no
     available lighting in the living and dining rooms. In the kitchen,
     there was no water coming out of the sink. The house had no
     heat or hot water. DHS learned that Mother used the four burners
     on the stove to heat the home, creating a safety hazard. There
     were several exposed wires in the kitchen. In the upstairs
     bedrooms, wires were hanging out of the ceiling. In one of the
     bedrooms, there was a full-size bed with sheets, and in the middle
     room, there was a full-size mattress that had a ripped plastic
     mattress cover on it with no sheets. The family did their cleaning
     and prepared their food in the bathroom. DHS observed utensils,
     pots, and pans in the bathroom as well as dried food on the floor
     and in the sink. The toilet seat cover was on the floor and the
     bathtub was very dirty. While DHS was in the home, Mother,
     Mother’s five children, and three of the siblings’ teenage friends
     were there. Mother stated that the smell in the home was from a
     Black and Mild cigar that she had previously smoked. Mother
     appeared to be under the influence of drugs. Mother’s speech was
     slurred and she was stumbling. DHS subsequently requested
     police assistance. Mother was unable to provide DHS with possible
     placement resources for Children. On that same day, DHS
     obtained an Order of Protective Custody (“OPC”) for Children and
     their siblings. Children were placed in foster care through the
     Community Umbrella Agency (“CUA”) Wordsworth.

     On March 26, 2015, a shelter care hearing was held for Children.
     Mother was present for this hearing. The trial court lifted the OPC,
     ordered the temporary commitment to DHS to stand, and referred
     Mother to the Clinical Evaluation Unit for a forthwith drug and
     alcohol screen and a dual diagnosis assessment. On April 7, 2015,
     an adjudicatory hearing was held for Children. Mother was
     present for this hearing. Children were adjudicated dependent

                                     -3-
J-S45016-19


       due to the present inability of Mother to care for Children.
       Children were committed to DHS and were referred to the
       Educational Support Center. Mother was referred to the CEU for
       a forthwith assessment and monitoring.

       On June 22, 2015, an initial Single Case Plan (“SCP”) was created.
       Mother’s objectives were to complete a drug and alcohol program
       and follow all of the program’s recommendations; complete
       random drug screens with negative results; sign a release of
       information so that the CUA case manager can receive updates on
       Mother’s progress; participate in and complete the Achieving
       Reunification Center (“ARC”) program and comply with the
       housing and employment requirements; and to comply with
       supervised visits at the agency.

Trial Court Opinion, 5/21/19, at 1-3 (footnotes and citations to the record

omitted).

       Since 2015, the trial court has conducted numerous permanency review

hearings.    At many of the review hearings, Mother was determined to be

substantially compliant with the permanency plan. However, in August 2018,

Mother’s compliance with the permanency plan was minimal. On October 17,

2018, DHS filed petitions to involuntarily terminate Mother’s parental rights,

and to change Children’s permanency goals to adoption.           The trial court

conducted the hearing on DHS’s petitions on January 22, 2019.               DHS

presented the testimony of Tiffany Manderville, the CUA Turning Points for

Children case manager. Children’s legal counsel presented the testimony of

Roya Paller, a forensic social worker.2          Mother did not appear, but was

represented by Attorney Andre Martino.
____________________________________________


2Children were represented at the hearing by Attorney William Rice and also
had the benefit of a guardian ad litem, Attorney Alexandra Adams. Attorney



                                           -4-
J-S45016-19



       On January 22, 2019, the court entered decrees involuntarily

terminating Mother’s parental rights to Children pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b). The court also entered orders changing

Children’s permanency goals to adoption. Mother timely filed notices of appeal

and concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

       On appeal, Mother raises the following issues:

   1. Whether the [t]rial [c]ourt erred by terminating the parental rights
      of Appellant, J.T., under 23 Pa.C.S.A. § 2511(a)(1)?

   2. Whether the [t]rial [c]ourt erred by terminating the parental rights
      of Appellant, J.T., under 23 Pa.C.S.A. § 2511(a)(2)?

   3. Whether the [t]rial [c]ourt erred by terminating the parental rights
      of Appellant, J.T., under 23 Pa.C.S.A. § 2511(a)(5)?

   4. Whether the [t]rial [c]ourt erred by terminating the parental rights
      of Appellant, J.T., under 23 Pa.C.S.A. § 2511(a)(8)?

   5. Whether the [t]rial [c]ourt erred by terminating the parental rights
      of Appellant, J.T., under 23 Pa.C.S.A. §2511(b)?

   6. Whether the [t]rial [c]ourt erred by determining it to be in the
      child[ren]’s best interest to change the goal from reunification to
      adoption?


____________________________________________


Rice presented the testimony of Ms. Paller to establish that Children wished to
be adopted by their paternal grandmother, who is their kinship foster mother.
N.T., 1/22/19, at 22-25. As such, we find the requirements of 23 Pa.C.S.A. §
2313(a) were satisfied. See In re Adoption of L.B.M., 161 A.3d 172, 174-
75, 180 (Pa. 2017) (plurality) (stating that pursuant to 23 Pa.C.S.A. §
2313(a), a child who is the subject of a contested involuntary termination
proceeding has a statutory right to counsel who discerns and advocates for
the child’s legal interests, defined as a child’s preferred outcome).

                                           -5-
J-S45016-19



Mother’s Brief at 5-6.

      We review Mother’s claims mindful of our standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). This Court may


                                      -6-
J-S45016-19



affirm the trial court’s decision regarding the termination of parental rights

with regard to any one subsection of Section 2511(a), as well as

Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc). Accordingly, we focus our analysis on Section 2511(a)(2) and (b),

which provides:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).




                                     -7-
J-S45016-19



      We first consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Mother contends that the trial court erred by involuntarily terminating

her parental rights pursuant to Section 2511(a)(2) because she took steps to

remedy her parental incapacity. Mother’s Brief at 17-18. Mother argues that

she was in full compliance with the permanency plan on multiple occasions

and visited Children until November 2018. Id.

      The trial court explained its decision to terminate Mother’s parental

rights under Section 2511(a)(2) as follows:

      Throughout the time that Children have been in DHS custody,
      Mother’s SCP objectives were dual diagnosis, random screens,
      sign releases for her treatment program, housing, employment,
      parenting, provide a copy of the lease to her home, and to comply
      with visitation. These objectives remained substantially the same

                                      -8-
J-S45016-19


      throughout the life of the case. In regards to Mother’s dual
      diagnosis objective[,] Mother is not currently engaged in any dual
      diagnosis treatment program. Mother has failed to attend her
      random drug and alcohol screens at the CEU. Mother has a history
      of drug abuse and her drug of choice was opiates. Mother has not
      recently engaged in housing, parenting, or employment at the
      ARC. Mother last attended in 2015 and then declined these
      services in 2017. Mother never provided CUA with a copy of her
      lease. In August 2018, Mother’s visits were modified from liberal
      unsupervised to weekly supervised at the agency. In October
      2018, Mother’s visits were modified again to monthly supervised
      at the agency due to Mother’s minimal compliance with the
      permanency plan. When CUA asked Mother why she was not
      visiting Children more often, Mother indicated that her work
      schedule did not permit more visits, although Mother never
      provided CUA with a copy of her work schedule. Mother has not
      attended a visit with Children since November 28, 2018. Mother
      had previously been close to reunification with Children in May
      2018, but Mother “disappeared,” which included Mother ending
      contact with CUA[,] and stopped visiting Children. As of August
      14, 2018, Mother was minimally compliant with the permanency
      plan. For the life of the case, Mother has failed to successfully
      complete her objectives.      Children need permanency, which
      Mother cannot provide. The conditions and causes of Mother’s
      incapacity cannot or will not be remedied by Mother. Children
      have been adjudicated dependent since April 7, 2015, and
      Children have been in DHS care since March 24, 2015, forty-six
      months at the time of the termination trial on January 22, 2019.
      Mother has attended almost all of the court hearings in this matter
      and is aware of her SCP objectives. Mother had ample opportunity
      to put herself in a position to parent. Mother has demonstrated
      that she does not want to be a parent. Mother’s repeated and
      continued incapacity has not been mitigated. The DHS witness
      was credible. Mother has demonstrated that she is unwilling to
      remedy the causes of her incapacity to parent in order to provide
      Children with essential parental care, control, or subsistence
      necessary for their physical and mental well-being. Termination
      under 23 Pa.C.S.A. § 2511(a)(2) was [] proper.

Trial Court Opinion, 5/21/19, at 11-12 (citations to the record omitted).




                                     -9-
J-S45016-19



     Our review of the record supports the trial court’s conclusion.       Ms.

Manderville testified that the family became known to DHS in April 2014 due

to concerns regarding a lack of supervision and food, poor housing, truancy,

and Mother’s drug use, with her drugs of choice being opiates. N.T., 1/22/19,

at 8-9.   DHS obtained orders for protective custody on March 24, 2015,

because the family’s home had no utilities and was in disrepair, and Mother

appeared to be under the influence of drugs. Id. Children were adjudicated

dependent on April 7, 2015. Mother’s SCP objectives were to obtain a dual

diagnosis assessment, appear for three random drug screens, sign releases

for medical information, attend ARC for housing, employment, and parenting,

provide a copy of her lease, and comply with visits. Id. at 10. At the time of

the hearing, the case had been open for almost four years and Mother had not

completed any of her objectives. Id. at 10-11. Mother’s services through

ARC were closed in September 2015 because Mother failed to report for

services, and Mother declined services in August 2017. Id. at 11. Moreover,

Mother was not appearing for random drug screens and was not currently

attending drug and alcohol or mental health treatment. Id.

     Based on Mother’s initial progress, Mother’s visits with Children were, at

times, liberal and unsupervised. Id. at 12. However, visits were changed to

weekly supervised in August 2018, and to monthly supervised in October

2018, due to Mother’s minimal compliance. Id. Ms. Manderville testified that

Mother essentially “disappeared” after May 2018. Id. at 21.




                                    - 10 -
J-S45016-19



      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). The record comports with the trial court’s conclusion that Mother’s

repeated and continued incapacity, abuse, neglect, or refusal has caused

Children to be without essential parental control or subsistence necessary for

their physical and mental well-being. See In re Adoption of M.E.P., 825

A.2d at 1272. Moreover, Mother cannot or will not remedy this situation. See

id. As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of Section

2511(a) before assessing the determination under Section 2511(b), and we

therefore need not address any further subsections of Section 2511(a). In re

B.L.W., 843 A.2d at 384.

      As to Section 2511(b), our Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as


                                     - 11 -
J-S45016-19


       discussed below, evaluation of a child’s bonds is not always an
       easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

       With respect to Section 2511(b), Mother contends that DHS did not meet

its burden of proof, arguing, “[t]he evidence presented by [DHS] did not rise

to the level of clear and convincing evidence as required by the applicable case

law.   The CUA worker stated that [M]other once had liberal unsupervised

visits. When her visits became less frequent[,] [M]other reported that she

had a job.” Mother’s Brief at 20.

       Conversely, the trial court opined:

       Children are currently placed together in Paternal Grandmother’s
       (“PGM”) home and they have been in this placement for nearly
       four years. This is a pre-adoptive placement. Children look to
       PGM for their care and support. PGM provides for Children’s daily
       needs. Children share a parental bond with PGM. Children have
       been in PGM’s care for the majority of their lives. Children would
       not suffer any irreparable harm if Mother’s parental rights were
       terminated. It is in Children’s best interest to be freed for
       adoption. Although Children once had a parental bond with
       Mother, that bond has been severed due to Mother’s sporadic
       contact. In the last few months prior to the termination trial,
       Mother’s frequency of visits diminished to the point that Mother
       stopped attending visits at all. Children were appointed Legal
       Counsel. On January 16, 2019, a forensic specialist visited the
       [c]hildren to determine their wishes regarding their placement.
       Children are five and seven years old, respectively. Children
       indicated that they are very happy in their current home. They
       indicated that they want to stay in PGM’s home with each other.

                                     - 12 -
J-S45016-19


      When asked about Mother, they indicated that they thought that
      they may return to her care because they believed that Mother
      “got a home.” The forensic specialist indicated that Children were
      well cared-for in the home and were safe and loved. Children
      want to be adopted by PGM. The DHS witness and the forensic
      specialist were credible.

Trial Court Opinion, 5/21/19, at 16-17 (citations to the record omitted).

      The record supports the trial court’s conclusion regarding the Children’s

needs and welfare under Section 2511(b).        Ms. Manderville testified that

Children reside in kinship foster care with their paternal grandmother. N.T.,

1/22/19, at 9-10. Children are bonded to their grandmother, and look to her

as their primary caretaker. Id. at 15-20. While Ms. Manderville testified that

Children previously had a bond with Mother, Ms. Manderville believed the bond

was severed due to Mother’s failure to visit. Id. Accordingly, she testified

that Children do not have a parental bond with Mother. Id. She further opined

that Children would not suffer irreparable harm if Mother’s rights were

terminated, and believed it would be in Children’s best interests.          Id.

Likewise, Ms. Paller testified that Children expressed they are happy living

with their grandmother and want to stay with her.        Id. at 24.   Further,

Children’s grandmother is an adoptive resource, and both children expressed

their desire to be adopted by their grandmother. Id. at 25.

      Contrary to Mother’s argument, the credited testimony established the

lack of a parental bond between Children and Mother. Children are bonded to

their grandmother.   We also note that preserving Mother’s parental rights

would serve only to deny Children the permanence and stability to which they

                                    - 13 -
J-S45016-19


are entitled. See In re Adoption of C.D.R., 111 A.3d 1212, 1220 (Pa. Super.

2015) (“Clearly, it would not be in [the child’s] best interest for his life to

remain on hold indefinitely in hopes that Mother will one day be able to act as

his parent.”). Accordingly, the trial court did not err in terminating Mother’s

parental rights to Children pursuant to Section 2511(b).

      In her final issue, Mother argues that the trial court erred in changing

Children’s permanent placement goals to adoption. The Juvenile Act governs

proceedings to change a child’s permanent placement goal. See 42 Pa.C.S.A.

§§ 6301-6375. Trial courts must apply the following analysis:

             Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
      when considering a petition for a goal change for a dependent
      child, the juvenile court is to consider, inter alia: (1) the
      continuing necessity for and appropriateness of the placement;
      (2) the extent of compliance with the family service plan; (3) the
      extent of progress made towards alleviating the circumstances
      which      necessitated    the   original    placement;     (4)   the
      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; (6) the child’s safety; and (7) whether the child has
      been in placement for at least fifteen of the last twenty-two
      months. The best interests of the child, and not the interests of
      the parent, must guide the trial court. As this Court has held, a
      child’s life simply cannot be put on hold in the hope that the parent
      will summon the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations omitted).

      Mother argues that the trial court erred in changing Children’s

permanent placement goals to adoption because Mother was generally

compliant with her SCP and only visited less frequently because of her

employment. Mother’s Brief at 21.


                                     - 14 -
J-S45016-19



      In rejecting Mother’s argument, the trial court reasoned, in part:

            The record established by clear and convincing evidence
      that the court’s change of Children’s permanency goal from
      reunification to adoption was proper.          Children need[]
      permanency, which Mother cannot provide. For forty-six months,
      DHS has attempted to assist Mother in order for her to gain the
      parenting capacity and ability to care for Children. However,
      Mother is unwilling and unable to apply herself to successfully
      complete all of her objectives. Children’s permanency could no
      longer be put on hold. The trial court did not err or abuse its
      discretion when it changed the permanency goal from
      reunification to adoption.

Trial Court Opinion, 5/21/19, at 18.

      Our review of the record supports the trial court’s finding that a goal

change to adoption was in Children’s best interests.      At the time of the

proceedings, Children had been in foster care for nearly four years, during

which Mother failed to demonstrate her ability to parent.      It is clear that

Mother was and is unable to provide Children with a safe and permanent

home. Therefore, we discern no abuse of discretion by the court in changing

Children’s permanent placement goals from reunification to adoption.

      For the foregoing reasons, we affirm the decrees terminating Mother’s

parental rights, and the orders changing Children’s permanent placement

goals to adoption.

      Decrees and orders affirmed.




                                       - 15 -
J-S45016-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/19




                          - 16 -